DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.
 
Amendment
The Response, filed on February 1, 2022, has been received and made of record. In response to the Final Office Action dated November 1, 2021, claim 1 has been amended.  Claims 4-7, 10, 13, 16 and 20 were previously cancelled by Applicant (see claims dated November 27, 2020.)

Response to Arguments
Regarding the 35 U.S.C. 112(b) rejection of claims 1-3, 8-9, 11-12, 14-15, 17-19 and 21, Applicant has amended the claims to address the previously identified indefinite 
	Regarding the 35 U.S.C. 103 rejection of claims 1-3 and 17-19, in view of the most recent amendments to the claims, as currently claimed, the 35 U.S.C. 103 rejection of claims 1-3 and 17-19 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 8, 9, 11, 12, 14, 15 and 21, in view of the most recent amendments to the claims, as currently claimed, the 35 U.S.C. 103 rejection of claims 8, 9, 11, 12, 14, 15 and 21 has been withdrawn.   
	Please also see MPEP §2163.06 (I), wherein the claims will be examined on their merits as currently claimed.  
Regarding Applicant’s remarks in the “interest of compact prosecution”, Applicant is found to have submitted- pre-emptive arguments in anticipation of rejection (see Remarks, p. 6).  Upon formal submission to the Office by Applicant, amended subject matter will be addressed by action of the Office (objection, rejection, allowance, etc.) in order to maintain a clear, formally established, linear path of prosecution based on any and all formal action by the Office. 

****
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1-3, 8, 9, 11, 12, 14, 15, 17-19 and 21, independent claim 1, from which all other claims depend and inherit all limitations therefrom, recites “an enclosing film” (see the claim amendment for full recitation of the limitation, lines 23-31).  Based on the original disclosure, the claims attempt to recite both an assembly apparatus and a method of manufacture of said assembly apparatus through use of the “enclosing film,” and therefore constitutes an improper hybrid claim.  The claims are directed to non-statutory subject matter because the claims are directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35  U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 8, 9, 11, 12, 14, 15, 17-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Regarding the claims, the independent claim has been amended to include subject matter previously recited in original claim 6 (canceled on November 27, 2020), which directly depended from independent claim 1 and had no additional dependent claims.  However, by amending the subject matter of claim 6 into claim 1, the subject matter of claims 2, 3, 8, 9, 11, 12, 14, 15, 17-19 and 21 is materially changed in a manner not described (by means of the claims) or in the specification (by ways of express written disclosure which would reconcile the apparatus and method of manufacture as currently recited or establish a product-by-process) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Further to this, Applicant has not pointed out or indicated how the newly altered/amended claims are supported, as there appears to be no written description of the claim limitation “an enclosing film” in relation to the other claims in the application as filed (any connection, however tenuous, between the method of manufacture recited in claim 6 and the apparatus recited in claim 1, is only relevant to an argument of being “part of the original disclosure” based on the dependency of claim 6 being directly dependent from claim 1, and unless supported elsewhere in the written description, would not be relevant to the material of original claim 1 with 6, in combination with any other recited claims, absent written description.)

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 8, 9, 11, 12, 14, 15, 17-19 and 21  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, independent claim 1, from which all other claims depend and inherit all limitations therefrom, recites “an enclosing film” (see the claim amendment for full recitation of the limitation, lines 23-31).  However, the original specification clearly discloses that the use of the enclosing film is part of the method of manufacture and is removed from the mold after the mold is formed during the molding process and does not constitute an element of the finished assembly/apparatus (e.g., [0346]; “the enclosing film 104’ is removed from the mold 100’ after the mold sealer 23’ is formed during the molding process.” (bold emphasis added); [0365] discusses figure 35B, however none of the figures, including figure 35B, are found to illustrate “an enclosing film” as an element of the finished assembly/apparatus, nor is the passage found to explicitly teach or expressly disclose that the enclosing film is not removed in the similar method of manufacturing process previously disclosed in the specification; i.e., there is no support in the disclosure for “implied through absence,” as any new or novel feature must be disclosed via a full and clear description of the invention for which a patent is enclosing film” also constitutes improper hybrid claims as the claims are directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention.   In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/GARY C VIEAUX/Primary Examiner, Art Unit 2697